354 S.W.3d 254 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Frederick CHRISTIAN, Defendant/Appellant.
No. ED 95955.
Missouri Court of Appeals, Eastern District, Division Two.
December 13, 2011.
*255 Andrew E. Zleit, Assistant Public Defender Office, St. Louis, MO for appellant.
Patrick Daugherty, Assistant Circuit Attorney, St. Louis Circuit Attorney's Office, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant, Frederick Christian, appeals from the judgment entered on a jury verdict finding him guilty of first-degree trespassing, in violation of section 569.140 RSMo (2000). The trial court sentenced defendant to three months imprisonment in the St. Louis Medium Security Institution, suspended execution of that sentence, and placed defendant on supervised probation for two years. No error of law appears, and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).